Perkins, J.
Suit for partition. Order that partition be made — commissioner appointed to make it — and the cause continued to a subsequent term for the reception of the report of the commissioner. Exception taken, and appeal to this Court. The bill of exceptions states that it con*231tains the substance of the testimony. No motion for a new trial.
T. N. Sims, for the appellants.
This appeal must be dismissed because the order for partition and the appointment of a commissioner do not constitute the final judgment in the cause. They are like the interlocutory judgment upon a demurrer or default, where the damages are to be assessed by a subsequent inquiry. There might be an appeal taken from the action of the Court upon the coming in of the report of the commissioner, thus troubling the Court with two appeals in the same cause, in reaching a single final determination.
We need not notice the other defects which the statement of the case presents.
Per Curiam. — The appeal is dismissed at the cost of the appellants.